
	
		I
		112th CONGRESS
		1st Session
		H. R. 3562
		IN THE HOUSE OF REPRESENTATIVES
		
			December 5, 2011
			Mr. Nadler (for
			 himself and Mr. Bishop of New York)
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Federal Water Pollution Control Act with
		  respect to the use of dispersants, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Ban Toxic Dispersants Act of
			 2011.
		2.National
			 contingency plan
			(a)ContentsSection 311(d)(2)(G) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1321(d)(2)(G)) is amended by striking the
			 period at the end and inserting the following: , except that a
			 dispersant, other chemical, or other spill mitigating device or substance that
			 is not included on the schedule may be used in carrying out the Plan only if
			 the dispersant, other chemical, or other spill mitigating device or substance
			 is proposed to be included on the schedule..
			(b)Schedule for use
			 of dispersants, other chemicals, and other spill mitigating devices and
			 substancesSection 311(d) of the Federal Water Pollution Control
			 Act (33 U.S.C. 1321(d)) is amended by adding at the end the following:
				
					(5)Schedule for use
				of dispersants, other chemicals, and other spill mitigating devices and
				substances
						(A)RulemakingNot
				later than 2 years after the date of enactment of this paragraph, the
				President, acting through the Administrator, after providing notice and an
				opportunity for public comment, shall issue a revised regulation for the
				development of the schedule for the use of dispersants, other chemicals, and
				other spill mitigating devices and substances developed under paragraph (2)(G)
				in a manner that is consistent with the requirements of this paragraph, and
				shall modify the existing schedule to take into account the requirements of the
				revised regulation.
						(B)Schedule listing
				requirementsIn issuing the regulation under subparagraph (A),
				the Administrator shall—
							(i)with respect to
				dispersants, other chemicals, and other spill mitigating substances included or
				proposed to be included on the schedule under paragraph (2)(G)—
								(I)establish minimum
				toxicity and efficacy testing criteria, taking into account the results of the
				study carried out under subparagraph (E);
								(II)provide for
				testing or other verification (independent from the information provided by an
				applicant seeking the inclusion of such dispersant, chemical, or substance on
				the schedule) related to the toxicity and effectiveness of such dispersant,
				chemical, or substance;
								(III)establish
				protocols for the application of any such dispersant, chemical, or substance,
				including—
									(aa)application
				conditions;
									(bb)the
				quantity thresholds for which approval by the Administrator is required;
									(cc)the
				criteria to be used to develop the appropriate maximum quantity of any such
				dispersant, chemical, or substance that the Administrator determines may be
				used, both on a daily and cumulative basis; and
									(dd)a
				ranking, by geographic area, of any such dispersant, chemical, or substance
				based on a combination of its effectiveness for each type of oil and its level
				of toxicity;
									(IV)establish a
				requirement that the volume of oil or hazardous substance discharged, and the
				volume and location of any such dispersant, chemical, or substance used, be
				measured and made publicly available on a daily basis, including on the
				Internet;
								(V)require the public
				disclosure of all ingredients, including the chemical and common name of such
				ingredients, contained in any such dispersant, chemical, or substance prior to
				the use of such dispersant, chemical, or substance; and
								(VI)in addition to
				existing authority, expressly provide a mechanism for the delisting of any such
				dispersant, chemical, or substance that the Administrator determines poses a
				significant risk or impact to human health, water quality, the environment, or
				any other factor the Administrator determines appropriate; and
								(ii)with respect to
				other spill mitigating devices included or proposed to be included on the
				schedule under paragraph (2)(G)—
								(I)require the
				manufacturer of such device to carry out a study of the risks and effectiveness
				of the device according to guidelines developed and published by the
				Administrator; and
								(II)in addition to
				existing authority, expressly provide a mechanism for the delisting of any such
				device based on any information made available to the Administrator that
				demonstrates that such device poses a significant risk or impact to human
				health, water quality, the environment, or any other factor the Administrator
				determines appropriate.
								(C)Minimum toxicity
				criteriaIn establishing
				minimum toxicity criteria under subparagraph (B)(i)(I), the Administrator, as
				appropriate, shall comply with the requirements of section 121(d) of the
				Comprehensive Environmental Response, Compensation, and Liability Act of 1980
				(42 U.S.C. 9621(d)).
						(D)DelistingIn
				carrying out subparagraphs (B)(i)(VI) and (B)(ii)(II), the Administrator, after
				posting a notice in the Federal Register and providing an opportunity for
				public comment, shall initiate a formal review of the potential risks and
				impacts associated with a dispersant, chemical, substance, or device prior to
				delisting the dispersant, chemical, substance, or device.
						(E)Study
							(i)In
				generalNot later than 3
				months after the date of enactment of this paragraph, the Administrator, in
				coordination with the Agency for Toxic Substances and Disease Registry, shall
				initiate a study of the potential risks and impacts to human health, water
				quality, the environment, or any other factor the Administrator determines
				appropriate, including acute and chronic risks, from the use of dispersants,
				other chemicals, and other spill mitigating substances, if any, that may be
				used to carry out the National Contingency Plan, including an assessment of
				such risks and impacts—
								(I)on a
				representative sample of biota and types of oil from locations where such
				dispersants, chemicals, or substances may potentially be used;
								(II)on human health,
				including factors relating to—
									(aa)individuals most
				likely to be exposed to such dis­per­sants, chemicals, or substances;
				and
									(bb)the pathways of exposure to such
				dispersants, chemicals, or substances, including direct contract, ingestion,
				and inhalation;
									(III)that result from
				any byproducts created from the use of such dispersants, chemicals, or
				substances.
								(ii)Information
				from manufacturers
								(I)In
				generalIn conjunction with the study authorized by clause (i),
				the Administrator shall determine the requirements for manufacturers of
				dispersants, chemicals, or substances to evaluate the potential risks and
				impacts to human health, water quality, the environment, or any other factor
				the Administrator determines appropriate, including acute and chronic risks,
				associated with the use of the dispersants, chemicals, or substances and any
				byproducts generated by such use and to provide the details of such evaluation
				as a condition for listing on the schedule, or approving for use under this
				section, according to guidelines developed and published by the
				Administrator.
								(II)Minimum
				requirements for evaluationIn carrying out this clause, the
				Administrator shall require a manufacturer to include—
									(aa)information on
				the types of oils for which and locations where such dispersants, chemicals, or
				substances may potentially be used; and
									(bb)if appropriate,
				an assessment of the impacts from subsea use of the dispersant, chemical, or
				substance, including the potential long term effects of such use on water
				quality and the environment.
									(F)Periodic
				revisions
							(i)In
				generalNot later than 5 years after the date of the issuance of
				the regulation under this paragraph, and on an ongoing basis thereafter (and at
				least once every 5 years), the Administrator shall review the schedule for the
				use of dis­per­sants, other chemicals, and other spill mitigating devices and
				substances that may be used to carry out the National Contingency Plan and
				update or revise the schedule, as necessary, to ensure the protection of human
				health, water quality, the environment, and any other factor the Administrator
				determines appropriate.
							(ii)EffectivenessThe
				Administrator shall ensure, to the maximum extent practicable, that each update
				or revision to the schedule increases the minimum effectiveness necessary for
				listing a dispersant, other chemical, or other spill mitigating device or
				substance on the schedule.
							(G)Approval of use
				and application of dispersants
							(i)In
				generalIn issuing the regulation under subparagraph (A), the
				Administrator shall require the approval of the Federal On-Scene Coordinator,
				in coordination with the Administrator, for all uses of a dispersant, other
				chemical, or other spill mitigating substance in any removal action,
				including—
								(I)any such
				dispersant, chemical, or substance that is included on the schedule developed
				pursuant to this subsection; and
								(II)any dispersant,
				chemical, or other substance that is included as part an approved area
				contingency plan or response plan developed under this section.
								(ii)RegulationsAny
				provision of section 300.910 of title 40, Code of Federal Regulations, that is
				inconsistent with this paragraph shall have no force or effect.
							(6)Fees
						(A)General
				authority and feesSubject to subparagraph (B), the Administrator
				shall establish a schedule of fees to be collected from the manufacturer of a
				dispersant, chemical, or spill mitigating substance or device to offset the
				costs of the Administrator associated with evaluating the use of the
				dispersant, chemical, substance, or device in accordance with this subsection
				and listing the dispersant, chemical, substance, or device on the schedule
				under paragraph (2)(G).
						(B)Limitation on
				collectionNo fee may be collected under this subsection unless
				the expenditure of the fee to pay the costs of activities and services for
				which the fee is imposed is provided for in advance in an appropriations
				Act.
						(C)Fees credited as
				offsetting collections
							(i)In
				generalNotwithstanding section 3302 of title 31, United States
				Code, any fee authorized to be collected under this paragraph shall—
								(I)be credited as
				offsetting collections to the account that finances the activities and services
				for which the fee is imposed;
								(II)be available for
				expenditure only to pay the costs of activities and services for which the fee
				is imposed, including all costs associated with collecting such fees;
				and
								(III)remain available
				until expended.
								(ii)Continuing
				appropriationsThe Administrator may continue to assess, collect,
				and spend fees established under this section during any period in which the
				funding for the Environmental Protection Agency is provided under an Act
				providing continuing appropriations in lieu of the Administration’s regular
				appropriations.
							(iii)AdjustmentsThe
				Administrator shall adjust the fees established by subparagraph (A)
				periodically to ensure that each of the fees required by subparagraph (A) is
				reasonably related to the Administrator’s costs, as determined by the
				Administrator, of performing the activity for which the fee is
				imposed.
							.
			3.Temporary
			 moratorium on approval of use of dispersants
			(a)In
			 generalSubject to subsection
			 (b), the Administrator of the Environmental Protection Agency may not approve
			 the use of a dispersant under section 311(d) of the Federal Water Pollution
			 Control Act of 1990 (33 U.S.C. 1321(d)), and shall withdraw any approval of
			 such use made before the date of enactment of this Act, until the date on which
			 the rulemaking and study required by subparagraphs (A) and (E) of section
			 311(d)(5) of such Act (as added by this Act) are complete.
			(b)Conditional
			 approval
				(1)In
			 generalThe Administrator may
			 approve the use of a dispersant under section 311(d) of such Act (33 U.S.C.
			 1321(d)) that is included or proposed to be included on the schedule under
			 section 311(d)(2)(G) of such Act (33 U.S.C. 1321(d)(2)(G)) for the period of
			 time before the date on which the rulemaking and study required by
			 subparagraphs (A) and (E) of section 311(d)(5) of such Act (as added by this
			 Act) are complete if the Administrator determines that such use will not have a
			 negative impact on human health, water quality, the environment, or any other
			 factor the Administrator determines appropriate.
				(2)SunsetAn
			 approval issued under paragraph (1) shall cease to be effective after the last
			 day of the 2-year period beginning on the date of enactment of this Act.
				(c)InformationIn approving the use of a dispersant under
			 subsection (b), the Administrator may require the manufacturer of the
			 dispersant to provide such information as the Administrator determines
			 necessary to satisfy the requirements of that subsection.
			
